DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. US 20190291743 A1 (same assignee and inventor as instant application);  more than one patent may not be issued on the same invention.  The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.  This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US 20220206117 A1) in view of Kim (US 20170169627 A1).

Regarding Claim 1, Qiu teaches An object sensor test system comprising ([0009] “FIG. 2 is a simplified block diagram showing a LiDAR test system): a sensor comprising a receiver configured to receive a simulated optical signal ([0032 “the LiDAR target simulator…may include an optical simulator”, [0036] “Upon completion of the target simulation by the LiDAR target simulator…optical signals are provided…and transmitted to the LiDAR sensor“) and a processing chain that includes a plurality of processing components configured to process at least one measurement signal generated in response to the simulated optical signal to generate processed test data (Fig 2 shows a LiDAR test system with a processing chain that includes a plurality of processing components, [0031]  the LiDAR sensor… includes transmitters for transmitting the light pulses and receivers paired with the transmitters for receiving the return (echo) signals from targets…simulated measurements…may be performed”), the sensor further comprising a first test interface configured to receive a control signal indicating a selected output from a plurality of outputs in the processing chain ([0033] “a test sequence of light pulses of a LiDAR signals (e.g., channels) from the LiDAR sensor…and provide measurements (e.g., distance, reflectivity and shape) of a target being simulated. The target simulation by the LiDAR target simulator…is performed according to a predetermined 3D simulation scene”; Examiner interprets Fig 2 LiDAR target simulator - 214 as first test) and selectively extract the processed test data at the selected output based on the control signal ([0037] “the LiDAR sensor return data module…receives the data packets returned from LiDAR sensor…and contains a simulated scenario in the form of data points measurement information…are sent from the LiDAR sensor…to the LiDAR target simulator…via an ethernet or USB communication interface”); and a test bench comprising a second test interface configured to communicate with the first test interface ([0037] “The 3D simulation scene is also delivered to the LiDAR sensor return data module…directly from the LiDAR target simulator”; Examiner interprets Fig 2 LiDAR target simulator - 214 as first test interface and LiDAR sensor return data module - 222 as second test interface) , the test bench configured to transmit the control signal to the first test interface ([0033] “The target simulation by the LiDAR target simulator…is performed according to a predetermined 3D simulation scene…retrieved by the controller…which controls implementation by the LiDAR target simulator”), receive the processed test data from the sensor ([0037] “Data from the LiDAR sensor…are delivered to the LiDAR sensor return data module…by means of the communication interface”), compare the received processed test data with expected data to generate a comparison result ([0037] “LiDAR sensor return data gathered by the LiDAR sensor…are compared against the 3D simulation scene….The 3D simulation scene is also delivered to the LiDAR sensor return data module…directly from the LiDAR target simulator …compares received data to actual scenarios”).
Qiu does not teach determine that a segment of the processing chain is operating normally or abnormally based on the comparison result.  However, Kim teaches this limitation ([0092] “compare measured data of the reference sensor with measured data of the other individual sensors, and determine a sensor having a deviation greater than or equal to a predetermined value as a sensor having the probability of failure”).

It would have been obvious to one of ordinary skill in the art to have modified Qiu to include determine that a segment of the processing chain is operating normally or abnormally based on the comparison result as taught by Kim so that “the processor…may update the calibrated parameter to improve reliability with respect to the measured data” (Kim [0096]). 

Regarding Claim 2, Qiu teaches the object sensor test system of claim 1, further comprising: a simulator configured to generate and transmit the simulated optical signal ([0036] “Upon completion of the target simulation by the LiDAR target simulator…optical signals are provided to optical transmitter lenses…and transmitted to the LiDAR sensor…as the emulated echo signals”), wherein the test bench is configured to generate a test signal that includes data of a virtual scene ([0037] “The 3D simulation scene is also delivered to the LiDAR sensor return data module…directly from the LiDAR target simulator”) and the simulator is configured to generate the simulated optical signal representative of the virtual scene based on the test signal ([0033] “The target simulation by the LiDAR target simulator….is performed according to a predetermined 3D simulation scene”).  


Regarding Claim 3, Qiu teaches the object sensor test system of claim 2, wherein the expected data corresponds to the virtual scene  ([0037] “LiDAR sensor return data gathered by the LiDAR sensor…are compared against the 3D simulation scene….The 3D simulation scene is also delivered to the LiDAR sensor return data module…directly from the LiDAR target simulator…compares received data to actual scenarios”).
Regarding Claim 4, Qiu teaches the object sensor test system of claim 1, wherein each of the plurality of processing components includes a respective output of the plurality of outputs in the processing chain (Fig 2 shows each of the plurality of processing components includes a respective output of the plurality of outputs in the processing chain). 

Regarding Claim 5, Qiu teaches the object sensor test system of claim 1, wherein the segment of the processing chain corresponds to one or more processing components of the plurality of processing components located between the receiver and the selected output (Fig 2 shows the plurality of processing components located between the receiver and the selected output). 

Regarding Claim 6, Qiu teaches the object sensor test system of claim 2, wherein the test bench is configured to select the selected output based on the one or more processing components of the plurality of processing components selected for testing ([0033] “a test sequence of light pulses of a LiDAR signals (e.g., channels) from the LiDAR sensor…and provide measurements (e.g., distance, reflectivity and shape) of a target being simulated”), and select or generate the test signal to transmit to the simulator based on the selected output ([0033] “a test sequence of light pulses of a LiDAR signals (e.g., channels) from the LiDAR sensor…and provide measurements (e.g., distance, reflectivity and shape) of a target being simulated…The target simulation by the LiDAR target simulator…is performed”).  


Regarding Claim 7, Qiu teaches the object sensor test system of claim 2, wherein the test bench is configured to select the selected output ([0033] “a test sequence of light pulses of a LiDAR signals (e.g., channels) from the LiDAR sensor…and provide measurements (e.g., distance, reflectivity and shape) of a target being simulated”), and select or generate the expected data based on the data of the virtual scene and the selected output ([0037] “LiDAR sensor return data gathered by the LiDAR sensor…are compared against the 3D simulation scene….The 3D simulation scene is also delivered to the LiDAR sensor return data module…directly from the LiDAR target simulator…compares received data to actual scenarios”).
Regarding Claim 8, Qiu teaches the object sensor test system of claim 1, wherein the sensor is a Light Detection and Ranging (LiDAR) sensor (Fig 1A, LiDAR sensor - 110), and the processing chain is configured to generate a sensor output data based on the at least one measurement signal ([0031]  “the LiDAR sensor… includes transmitters for transmitting the light pulses and receivers paired with the transmitters for receiving the return (echo) signals from targets…simulated measurements…may be performed”).

Regarding Claim 9, Qiu teaches The object sensor test system of claim 1, wherein the test bench is an advanced driver assistance systems (ADAS) test bench configured to test an ADAS algorithm triggered in response to the simulated optical signal ([0030] “LiDAR sensor is automobile LiDAR used in various capacities in current and emerging automobile ADAS and autonomous driving applications”, [0036] “optical signals are provided to optical transmitter lenses…and transmitted to the LiDAR sensor…as the emulated echo signals”).  

Regarding Claim 11, Qiu teaches the object sensor test system of claim 1.  Qui does not teach wherein the test bench is configured to select an output among the plurality of outputs along the processing chain according to a rule , and identify a faulty processing component of the plurality of processing components based on the selection of the output.  However, Kim teaches these limitations.

Kim teaches wherein the test bench is configured to select an output among the plurality of outputs along the processing chain according to a rule ([0055] “The reference selection module…may select a reference sensor for failure diagnosis and calibration of the sensors when the diagnostic conditions are satisfied…may select, as the reference sensor, a sensor having the highest accuracy (reliability) among two or more sensors that measure homogeneous data…may select, as the reference sensor…the LiDAR”) , and identify a faulty processing component of the plurality of processing components based on the selection of the output ([0092] “compare measured data of the reference sensor with measured data of the other individual sensors, and determine a sensor having a deviation greater than or equal to a predetermined value as a sensor having the probability of failure”).

It would have been obvious to one of ordinary skill in the art to have modified Qiu to include the test bench is configured to select an output among the plurality of outputs along the processing chain according to a rule , and identify a faulty processing component of the plurality of processing components based on the selection of the output as taught by Kim so that “the processor…may update the calibrated parameter to improve reliability with respect to the measured data” (Kim [0096]). 

Regarding Claim 14, Qiu teaches a method of testing an object sensor comprising ([0009] “FIG. 2 is a simplified block diagram showing a LiDAR test system): a processing chain that includes a plurality of processing components configured to process at least one measurement signal generated in response to a reflected signal (Fig 2 shows a LiDAR test system with a processing chain that includes a plurality of processing components, [0031]  the LiDAR sensor… includes transmitters for transmitting the light pulses and receivers paired with the transmitters for receiving the return (echo) signals from targets…simulated measurements…may be performed”), the method comprising: transmitting a control signal to a test interface of the object sensor, the control signal indicating a selected output from a plurality of outputs in the processing chain (Fig 2 shows a LiDAR test system with a processing chain that includes a plurality of processing components, [0031]  the LiDAR sensor… includes transmitters for transmitting the light pulses and receivers paired with the transmitters for receiving the return (echo) signals from targets…simulated measurements…may be performed”); transmitting a simulated optical signal to a receiver of the object sensor ([0033] “a test sequence of light pulses of a LiDAR signals (e.g., channels) from the LiDAR sensor…and provide measurements (e.g., distance, reflectivity and shape) of a target being simulated. The target simulation by the LiDAR target simulator…is performed according to a predetermined 3D simulation scene”; generating electrical signals at test data by the receiver in response to the simulated optical signal ([0033] “The target simulation by the LiDAR target simulator….is performed according to a predetermined 3D simulation scene”, [0032] “LiDAR target simulator…may include an optical simulator, or a combination of optical and electrical (i.e., a hybrid) simulator”); processing the electrical signals by a processing chain of the object sensor to generate processed test data ([0037] “LiDAR sensor return data gathered by the LiDAR sensor…are compared against the 3D simulation scene….The 3D simulation scene is also delivered to the LiDAR sensor return data module…directly from the LiDAR target simulator …compares received data to actual scenarios”); selectively extracting the processed test data at the selected output of the plurality of outputs in the processing chain based on the control signal ([0037] “the LiDAR sensor return data module…receives the data packets returned from LiDAR sensor…and contains a simulated scenario in the form of data points measurement information…are sent from the LiDAR sensor…to the LiDAR target simulator…via an ethernet or USB communication interface”), wherein the selected output is downstream from the receiver in the processing chain (Fig 2 shows LiDAR sensor return data module downstream from the receiver in the processing chain) comparing the processed test data with expected data to generate a comparison result ([0037] “LiDAR sensor return data gathered by the LiDAR sensor…are compared against the 3D simulation scene….The 3D simulation scene is also delivered to the LiDAR sensor return data module…directly from the LiDAR target simulator …compares received data to actual scenarios”).

Qiu does not teach determining that a segment of the processing chain is operating normally or abnormally based on the comparison result.  However, Kim teaches this limitation ([0092] “compare measured data of the reference sensor with measured data of the other individual sensors, and determine a sensor having a deviation greater than or equal to a predetermined value as a sensor having the probability of failure”).

It would have been obvious to one of ordinary skill in the art to have modified Qiu to include determining that a segment of the processing chain is operating normally or abnormally based on the comparison result as taught by Kim so that “the processor…may update the calibrated parameter to improve reliability with respect to the measured data” (Kim [0096]). 

Regarding Claim 15, Qiu teaches the method of claim 14, wherein the simulated optical signal is representative of a virtual scene ([0037] “The 3D simulation scene is also delivered to the LiDAR sensor return data module…directly from the LiDAR target simulator”).  


Regarding Claim 16, Qiu teaches the method of claim 15, wherein the expected data corresponds to the virtual scene ([0037] “LiDAR sensor return data gathered by the LiDAR sensor…are compared against the 3D simulation scene….The 3D simulation scene is also delivered to the LiDAR sensor return data module…directly from the LiDAR target simulator…compares received data to actual scenarios”). 
Regarding Claim 17, Qiu teaches the method of claim 14.  Qiu does not teach further comprising: selecting the selected output among the plurality of outputs according to a rule; and identifying a faulty processing component among the plurality of processing components based on the selected output and the comparison result.  However, Kim teaches these limitations.

Kim teaches selecting the selected output among the plurality of outputs according to a rule ([0055] “The reference selection module…may select a reference sensor for failure diagnosis and calibration of the sensors when the diagnostic conditions are satisfied…may select, as the reference sensor, a sensor having the highest accuracy (reliability) among two or more sensors that measure homogeneous data…may select, as the reference sensor…the LiDAR”); and identifying a faulty processing component among the plurality of processing components based on the selected output and the comparison result ([0092] “compare measured data of the reference sensor with measured data of the other individual sensors, and determine a sensor having a deviation greater than or equal to a predetermined value as a sensor having the probability of failure”).

It would have been obvious to one of ordinary skill in the art to have modified Qiu to include selecting the selected output among the plurality of outputs according to a rule; and identifying a faulty processing component among the plurality of processing components based on the selected output and the comparison result as taught by Kim so that “the processor…may update the calibrated parameter to improve reliability with respect to the measured data” (Kim [0096]). 

Regarding Claim 18, Qiu teaches an object sensor, comprising: a receiver configured to receive a simulated optical signal ([0032 “the LiDAR target simulator…may include an optical simulator”, [0036] “Upon completion of the target simulation by the LiDAR target simulator…optical signals are provided…and transmitted to the LiDAR sensor“)  and generate at least one measurement signal based on the received simulated optical signal ([0033] “The target simulation by the LiDAR target simulator….is performed according to a predetermined 3D simulation scene”, [0032] “LiDAR target simulator…may include an optical simulator, or a combination of optical and electrical (i.e., a hybrid) simulator”); a processing chain that includes a plurality of processing components configured to process the at least one measurement signal to generate processed test data (Fig 2 shows a LiDAR test system with a processing chain that includes a plurality of processing components, [0031]  the LiDAR sensor… includes transmitters for transmitting the light pulses and receivers paired with the transmitters for receiving the return (echo) signals from targets…simulated measurements…may be performed”), wherein each of the plurality of processing components includes a respective output of a plurality of outputs in the processing chain Fig 2 shows a LiDAR test system with a processing chain that includes a plurality of processing components, [0031]  the LiDAR sensor… includes transmitters for transmitting the light pulses and receivers paired with the transmitters for receiving the return (echo) signals from targets…simulated measurements…may be performed”); and a test interface configured to receive a control signal indicating a selected output among the plurality of outputs ([0033] “The target simulation by the LiDAR target simulator…is performed according to a predetermined 3D simulation scene…retrieved by the controller…which controls implementation by the LiDAR target simulator”) and selectively output the processed test data from the processing chain at the selected output of the processing chain ([0037] “the LiDAR sensor return data module…receives the data packets returned from LiDAR sensor…and contains a simulated scenario in the form of data points measurement information…are sent from the LiDAR sensor…to the LiDAR target simulator…via an ethernet or USB communication interface”).  

Regarding Claim 19, Qiu teaches the object sensor of claim 18, wherein the object sensor is a Light Detection and Ranging (LiDAR) sensor (Fig 1A, LiDAR sensor - 110), and the processing chain is configured to generate sensor data based on the at least one measurement signal ([0031]  “the LiDAR sensor… includes transmitters for transmitting the light pulses and receivers paired with the transmitters for receiving the return (echo) signals from targets…simulated measurements…may be performed”).  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US 20220206117 A1) in view of Kim (US 20170169627 A1) in further view of Kurvathodil et al. (US 20210181326 A1).
Regarding Claim 10, Qiu teaches the object sensor test system of claim 1.  Qiu does not teach wherein the first test interface includes at least one multiplexer configured to receive, based on the control signal, the processed test data from a processing component having the selected output and transmit the processed test data to the test bench.  However, Kurvathodil teaches this limitation ([0053] automated test system evaluation device…for evaluation or to a sensor, [0046] “The switching matrix…(i.e., a multiplexer) is configured to receive the transmission monitoring signals from the transmission channels…and selectively output one of the transmission monitoring signals to the phase mixer…for evaluation”).  

It would have been obvious to one of ordinary skill in the art to have modified Qiu to include the first test interface includes at least one multiplexer configured to receive, based on the control signal, the processed test data from a processing component having the selected output and transmit the processed test data to the test bench as taught by Kurvathodil in order to “mix the multiplied test signal and the first transmit monitoring signal to generate a first mixer output signal…the continuous-wave signal applied for testing or calibration contains a single frequency, i.e. is a single-tone signal” (Kurvathodil , [0008]).

Regarding Claim 20, Qiu teaches the object sensor of claim 18. Qui does not teach wherein the test interface includes at least one multiplexer configured to receive the control signal and extract the processed test data from the selected output of the processing chain. However, Kurvathodil teaches this limitation ([0053] automated test system evaluation device…for evaluation or to a sensor, [0046] “The switching matrix…(i.e., a multiplexer) is configured to receive the transmission monitoring signals from the transmission channels…and selectively output one of the transmission monitoring signals to the phase mixer…for evaluation”).  

It would have been obvious to one of ordinary skill in the art to have modified Qiu to include the test interface includes at least one multiplexer configured to receive the control signal and extract the processed test data from the selected output of the processing chain as taught by Kurvathodil in order to “mix the multiplied test signal and the first transmit monitoring signal to generate a first mixer output signal…the continuous-wave signal applied for testing or calibration contains a single frequency, i.e. is a single-tone signal” (Kurvathodil , [0008]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US 20220206117 A1) in view of Kim (US 20170169627 A1) in further view of Khoche et al. (US 20200151655 A1).
Regarding Claim 12, Qiu teaches the object sensing test system of claim 11.  Qiu does not teach wherein the test bench is configured to select the expected data from a plurality of hierarchical data types based on the selection of the output according to the rule.  However, Khoche teaches this limitation ([0095] “optimization is achieved using a simulation environment”, [0150] “after collecting sensor data according…a sensor tape node will transmit the collected data in one or more data packets to a server node…of the network service…the one or more server network nodes…of the network service… processes the received data providing…at different levels in the hierarchical sensor network”. [0151] “the hierarchy for decision-making at higher hierarchical levels…analyzes the calculated statistics against one or more criteria”).

It would have been obvious to one of ordinary skill in the art to have modified Qiu to include the test bench is configured to select the expected data from a plurality of hierarchical data types based on the selection of the output according to the rule as taught by Khoche in order to “takes an action in response to the results of the analysis” (Khoche, [0151]).

Regarding Claim 13, Qiu teaches the object sensing test system of claim 11, further comprising: a simulator configured to generate and transmit the simulated optical signal ([0036] “Upon completion of the target simulation by the LiDAR target simulator…optical signals are provided to optical transmitter lenses…and transmitted to the LiDAR sensor…as the emulated echo signals”), wherein the test bench is configured to generate a test signal that includes data of a virtual scene ([0037] “The 3D simulation scene is also delivered to the LiDAR sensor return data module…directly from the LiDAR target simulator”) and the simulator is configured to generate the simulated optical signal representative of the virtual scene based on the test signal ([0033] “The target simulation by the LiDAR target simulator….is performed according to a predetermined 3D simulation scene”).  

Qiu does not teach wherein the test bench is configured to select the data of the virtual scene from a plurality of hierarchical data types based on the selection of the output according to the rule.  However, Khoche teaches this limitation ([0095] “optimization is achieved using a simulation environment”, [0150] “after collecting sensor data according…a sensor tape node will transmit the collected data in one or more data packets to a server node…of the network service…the one or more server network nodes…of the network service… processes the received data providing…at different levels in the hierarchical sensor network”. [0151] “the hierarchy for decision-making at higher hierarchical levels…analyzes the calculated statistics against one or more criteria”).

It would have been obvious to one of ordinary skill in the art to have modified Qiu to include the test bench is configured to select the data of the virtual scene from a plurality of hierarchical data types based on the selection of the output according to the rule as taught by Khoche in order to “takes an action in response to the results of the analysis” (Khoche, [0151]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Horita et al. (US 20200034354 A1) discloses test data is selected or generated from a plurality of hierarchical data types (Fig 3).
Spies et al. (US 5726888 B2) discloses selectively extract processed test data at a selected output of the plurality of outputs in the processing chain based on the at least one control signal (Col 3 lines 15-23, “These test pulses simulate sensor…output signals representing defined operating conditions of the motor vehicle”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662   

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662